




Exhibit 31.1
Severance Plan for
Elected and Appointed Officers of
Huntington Ingalls Industries


Amended and Restated (effective March 31, 2012)












--------------------------------------------------------------------------------



1.Purpose of Plan. The purpose of the Plan is to provide severance benefits for
eligible elected and appointed officers of Huntington Ingalls Industries, Inc.
(the "Company") who reside and work in the United States. The Plan was
originally effective as of the "Distribution Date" defined in the Separation and
Distribution Agreement among Northrop Grumman Corporation, the Company and New
P, Inc. (the "Distribution Date") and conditioned upon such Distribution Date
occurring. The amended and restated plan document is intended only to clarify
certain aspects of plan administration and does not change eligibility or the
benefits available under the Plan.

In all cases, no individual will be entitled to benefits under both this Plan
and the Severance Plan for Elected and Appointed Officers of Northrop Grumman
Corporation (the "NGC Plan") at the same time or with respect to the same
service.
For an individual (1) whose employment with NGC and its affiliates was
terminated prior to the Distribution, (2) who qualifies as an HII Retiree, and
(3) who was eligible to receive a benefit under the NGC Plan based on such
termination, but who had not received all potential severance benefits under the
NGC Plan prior to the Distribution, any obligation to provide severance benefits
to such individual, to the extent not paid prior to the Distribution,
transferred to the Company and the Plan as of the Distribution. Thereafter, the
Plan will provide any severance benefits due such person, and no further
severance benefits will be due under the NGC Plan. (The terms "Distribution" and
"HII Retiree" used in this paragraph have the meanings specified in the Employee
Matters Agreement among Northrop Grumman Corporation, New P, Inc. and the
Company.)
2.    Definitions. The terms defined in this section shall have the meaning
given below:
(a)
“Administrative Committee” means the Huntington Ingalls Industries, Inc.
Administrative Committee established by the Board of Directors of the Company or
any successor to the Administrative Committee.

(b)
“Committee” means the Compensation Committee of the Board of Directors of the
Company or any successor to the Committee.

(c)
“Code” means the Internal Revenue Code of 1986, as amended.

(d)
“Company” means Huntington Ingalls Industries, Inc.

(e)
“Disability” means any disability of an Officer recognized as a disability for
purposes of the Company’s long-term disability plan, or similar plan later
adopted by the Company in place of such plan.

(f)
“Key Employee” means an employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Company or
its affiliate (i.e., a key employee (as defined in Code section 416(i) without
regard to paragraph (5) thereof)) if the Company’s stock is publicly traded on
an established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which Officers are Key Employees as of
each December 31 in accordance with IRS regulations or other guidance under Code
section 409A, provided that in determining the compensation of individuals for
this purpose, the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(3)
shall be used. Such determination shall be effective for the twelve (12) month
period commencing on April 1 of the following year. Notwithstanding the
foregoing, Key Employees of the Company will be determined in accordance with
the special rules for spin-offs under Treas. Reg. §1.409A-1(i)(6)(iii), or any
successor thereto, for the period indicated in such regulation.




--------------------------------------------------------------------------------



(g)
“Officer” means an elected or appointed officer of Huntington Ingalls
Industries, Inc. who resides and works in the United States.

(h)
“Plan” means this Severance Plan for Elected and Appointed Officers of
Huntington Ingalls Industries, as it may be amended from time to time.

(i)
“Qualifying Termination” means any one of the following (i) an Officer’s
involuntary termination of employment with the Company, other than Termination
for Cause or mandatory retirement, or (ii) an Officer’s election to terminate
employment with the Company in lieu of accepting a downgrade to a non-Officer
position or status. “Qualifying Termination” does not include any change in the
Officer’s employment status due to any transfer within the Company or to an
affiliate, or to a purchaser of assets or a portion of the business of the
Company or an affiliate in connection with the purchase, Disability, voluntary
termination or normal retirement.

(j)
“Release” means the Company’s Confidential Separation Agreement and General
Release as in effect at the time of the Officer’s termination of employment.

(k)
“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A, applying the default terms
thereof.

(l)
“Termination for Cause” means an Officer’s termination of employment with the
Company because of:

(i)
The failure by the Officer to perform his duties in a satisfactory manner (other
than a failure caused by the Officer’s medically documented incapacity due to
physical or mental illness) after written demand for improved performance has
been delivered to the Officer by the Company that specifically identifies how
the Officer has not performed his duties in a satisfactory manner;

(ii)
The engaging by Officer in misconduct that is injurious to the Company,
monetarily or otherwise, or that reflects adversely on the Officer’s fitness for
continued employment with the Company; or

(iii)
The Officer’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony, regardless of whether the actual conviction is
for a felony or misdemeanor, or the Officer’s pretrial incarceration pending the
disposition of such a charge.

3.    Eligibility Requirements.
(a)
An Officer will be notified of potential eligibility for benefits under the Plan
through a written notice from a Vice President of Human Resources or their
designee. No other Company employee is authorized to provide such notice.

(b)
To receive benefits under the Plan, an Officer must meet the following
conditions:

(i)
The Officer must experience a Qualifying Termination that results in termination
of employment. If, before termination of employment occurs due to the Qualifying
Termination event, the Officer voluntarily quits, retires, or experiences a
Termination for Cause, the Officer will not receive benefits under this Plan.




--------------------------------------------------------------------------------



(ii)
The Officer must sign a Confidential Separation Agreement and General Release
provided by the Company.

4.    Severance Benefits. Upon the Qualifying Termination of any eligible
Officer, the terminated Officer shall be entitled to the following benefits
under the Plan: (a) a lump-sum severance cash payment, (b) an extension of the
Officer’s existing medical and dental coverage, (c) a prorated annual cash bonus
payment, and (d) certain other fringe benefits.
(a)
Lump-sum Cash Severance Payment. The designated Appendix describes the lump sum
severance benefit available to the Officer.

(b)
Extension of Medical and Dental Benefits. The Company will continue to pay its
portion of the Officer’s medical and dental benefits for the period of time
following the Officer’s termination date that is specified in the designated
Appendix. Such continuation coverage shall run concurrently with COBRA
continuation coverage (or similar state law). The Officer must continue to pay
his portion of the cost of this coverage with after-tax dollars. If rates for
active employees increase during this continuation period, the contribution
amount will increase proportionately. Also, if medical and dental benefits are
modified, terminated or changed in any way for active employees during this
continuation period, the Officer will also be subject to such modification,
termination or change. Following the continuation period specified in the
designated Appendix, the Officer will be eligible to receive COBRA benefits for
any remaining portion of the applicable COBRA period (typically 18 months) at
normal COBRA rates. The unreimbursed COBRA period (e.g., the period when the
Officer must pay full COBRA rates in order to receive COBRA benefits) starts the
first day of the month following the end of the continuation period specified in
the designated Appendix.

Example: An Officer receives a layoff notice on June 15, 2011, and his last day
of work is June 30, 2011. The Officer’s 18-month COBRA period commences July 1,
2011. The Officer will continue to receive medical and dental coverage from
July 1, 2011 through June 30, 2012, as long as the Officer continues to pay the
appropriate contribution. Full COBRA rates will apply to the Officer from
July 1, 2012 until the end of the remaining COBRA period on December 31, 2012.
If the Officer is not covered by medical and dental benefits at the time of his
termination, this section 4(b) will not apply and no continuation coverage will
be offered. No health or welfare benefits other than medical and dental will be
continued pursuant to the Plan, including but not limited to disability
benefits.
The medical and dental benefits to be provided or payments to be made under this
section 4(b) shall be reduced to the extent that the Officer is eligible for
benefits or payments for the same occurrence under another employer sponsored
plan to which the Officer is entitled because of his employment subsequent to
the Qualifying Termination.
To the extent the benefits under this section 4(b) are, or ever become, subject
to Code section 409A, the Company shall administer such continuation of coverage
consistent with the following additional requirements as set forth in Treas.
Reg. § 1.409A-3(i)(1)(iv):
(i)
The Officer’s eligibility for benefits in one year will not affect the Officer’s
eligibility for benefits in any other year;

(ii)
Any reimbursement of eligible expenses will be made on or before the last day of
the year following the year in which the expense was incurred; and




--------------------------------------------------------------------------------



(iii)
The Officer’s right to benefits is not subject to liquidation or exchange for
another benefit.

In the event the preceding sentence applies and the Officer is a Key Employee at
Separation from Service, provision of these benefits after the COBRA period
shall commence on the first day of the seventh month following the Officer’s
Separation from Service (or, if earlier, the first day of the month after the
Officer’s death). Each payment of the benefits described in this Section 4(b)
shall be considered a separate “payment” for purposes of Code section 409A.
(c)
Company Performance-Related Payment. The Officer will be eligible for a
severance payment equal to a pro-rata portion of the bonus he or she would have
received under the Company annual incentive plan in which he or she was a
participant for the year in which the Qualifying Termination occurred, in
addition to the lump-sum cash severance payment described in section 4(a). For
this purpose, the pro-rated bonus (if any) will be based on the applicable
annual incentive plan payout formula, with any applicable individual performance
factor set at 1.00, prorated from the beginning of the performance period
(January 1st) to the Officer’s date of termination. The severance payment
contemplated by this Section 4(c) will be paid when the annual bonuses are paid
to active employees between February 15 and March 15 of the year following
termination. Notwithstanding anything to the contrary in this section 4(c), if
the Officer’s bonus opportunity for the fiscal year in which his or her
termination occurs is covered by the Company’s Incentive Compensation Plan (or
similar successor bonus program designed to comply with the performance-based
compensation exception under Code section 162(m)), then the Officer’s severance
payment pursuant to this section 4(c) shall not exceed the maximum bonus the
Officer would have been entitled to receive under the Company’s Incentive
Compensation Plan for that fiscal year, assuming the Officer had been employed
through the date bonuses are paid under such plan for that year, and otherwise
calculated under the terms of such plan based on actual performance for that
fiscal year (but without giving effect to any discretion of the plan
administrator to reduce the bonus amount from the maximum otherwise determined
in accordance with such plan).

(d)
Other Benefits. All reimbursements will be within the limits established in the
Executive Perquisite Program. These perquisites will cease as of the date of
termination except for the following:

(i)
Financial Planning. If an Officer is eligible for financial planning
reimbursement at the time of termination, the Officer will be reimbursed for any
financial planning fees as specified in the designated Appendix. For these
purposes, “financial planning reimbursement” includes any income tax preparation
fee reimbursement the Officer may be entitled to under the financial planning
reimbursement terms and conditions applicable to the Officer at the time of
termination. The financial planning (including income tax preparation fee)
reimbursements contemplated by the Appendices are subject to any other
applicable limitations that may apply under the financial planning reimbursement
terms and conditions applicable to the Officer at the time of termination (for
example, and without limitation, annual caps on amounts that may be used in
connection with income tax preparation). To the extent any such reimbursements
are, or ever become, subject to Code section 409A, any such reimbursements
pursuant to this section 4(d)(i) shall be administered consistent with the
following additional requirements as set forth in Treas. Reg.
§ 1.409A-3(i)(1)(iv): (1) Officer’s eligibility for benefits in one year will
not affect Officer’s eligibility for benefits in any other year; (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred; and (3) Officer’s
right to benefits is not subject to liquidation or exchange for another benefit.
In addition, no reimbursements shall be made to an Officer who is a Key Employee
for six months following the Officer’s Separation from Service.




--------------------------------------------------------------------------------



(ii)
Outplacement Service. The Officer will be reimbursed for the cost of reasonable
outplacement services provided by the Company’s outplacement service provider
for services provided within one year after the Officer’s date of termination;
provided, however, that the total reimbursement shall be limited to an amount
equal to fifteen percent (15%) of the Officer’s base salary as of the date of
termination. All services will be subject to the current contract with the
provider, and all such expenses shall be reimbursed as soon as practicable, but
in no event later than the end of the year following the year the Officer
Separates from Service.

(e)
Time and Form of Payment. The severance benefits under section 4(a) will be paid
to the eligible Officer in a lump sum as soon as practicable following the
Officer’s Separation from Service, but in no event beyond thirty (30) days from
such date, provided the Officer signs the Release within twenty-one (21) days
following the Officer’s Separation from Service, provided further, that if the
Officer’s Separation from Service date occurs within twenty one (21) days before
the end of a calendar year, then, to the extent the lump-sum payment is or
becomes subject to Code section 409A, the lump-sum payment shall not be paid
before the later of (i) the date on which the Officer signs the Release and any
revocation period with respect to the Release has elapsed; and (ii) January 1 of
the calendar year immediately following the calendar year in which the Officer’s
Separation from Service occurred. Notwithstanding the foregoing, if the Officer
is a Key Employee at the time of Separation from Service, and to the extent the
lump-sum payment is or becomes subject to Code section 409A, the lump sum
payment shall be made on or within thirty (30) days after the first day of the
seventh month following the Officer’s Separation from Service (or, if earlier,
the first day of the month after the Officer’s death), provided the Officer
signs the Release within twenty-one (21) days following the Officer’s Separation
from Service. This amount will be paid after all regular taxes and withholdings
have been deducted. No payment made pursuant to the Plan is eligible
compensation under any of the Company’s benefit plans, including without
limitation, pension, savings, or deferred compensation plans.

5.    Limitation of Plan Benefits. Notwithstanding anything contained in this
Plan to the contrary, if upon or following a change in the “ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company (each within the meaning of Code section 280G ),
the tax imposed by Code section 4999 or any similar or successor tax (the
“Excise Tax”) applies, solely because of such transaction, to any payments,
benefits and/or amounts received by the Officer pursuant to the Plan or
otherwise, including, without limitation, any amounts received, or deemed
received within the meaning of any provision of the Code, by the Officer as a
result of (and not by way of limitation) any automatic vesting, lapse of
restrictions and/or accelerated target or performance achievement provisions, or
otherwise, applicable to outstanding grants or awards to the Officer under any
of the Company’s incentive plans, including without limitation, any long-term
incentive stock plan (collectively, the “Total Payments”), then the Total
Payments shall be reduced (but not below zero) so that the maximum amount of the
Total Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Total Payments to be subject to the Excise Tax;
provided that such reduction to the Total Payments shall be made only if the
total after-tax benefit to the Officer is greater after giving effect to such
reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The preceding provisions of
this section 5 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Officer’s rights and entitlements to any
benefits or compensation.
6.    Offset for Other Benefits Received. The benefits under the Plan are in
lieu of, and not in addition



--------------------------------------------------------------------------------



to, any other severance or separation benefits for which the Officer is eligible
under any Company plan, policy or arrangements (including but not limited to,
severance benefits provided under any employment agreement, retention incentive
agreement, or similar benefits under any individual change in control
agreements, plans, policies, arrangements and change in control agreements of
acquired companies or business units) (collectively, “severance plans”);
provided that if the Officer is otherwise entitled to receive benefits under the
Plan and severance benefits under the Huntington Ingalls Industries, Inc.
Change-In-Control Severance Plan and/or a Huntington Ingalls Industries, Inc.
Special Agreement, benefits shall be paid under such Change-In-Control Severance
Plan and/or Special Agreement rather than under the Plan. If an Officer receives
any benefit under any severance plan, such benefit shall cause a corresponding
reduction in benefits under this Plan. If, despite any release that the Officer
signs in connection with the Plan, such Officer is later awarded and receives
benefits under any other severance plan(s), any benefits that the Officer
receives under the Plan will be treated as having been received under those
other severance plans for purposes of calculating total benefits received under
those other severance plans (that is, benefits under those other severance plans
will be reduced by amounts received under the Plan).
7.    Administration. The Company is the Plan Sponsor and the principal employer
that maintains the Plan. The Plan is administered by the Administrative
Committee, which has overall responsibility for general plan administration. The
Administrative Committee has full and complete discretion to interpret Plan
provisions, to determine eligibility for benefits, to decide benefit claims
(including the resolution of factual disputes relating to such claims), and its
interpretations, determinations and decisions will not be overturned unless they
are arbitrary and capricious or otherwise an abuse of discretion. The
Administrative Committee is vested with all power and authority necessary or
appropriate to administer the Plan on behalf of the Plan Sponsor, and has full
discretionary authority in this capacity. The address and telephone number of
the Administrative Committee is:


Huntington Ingalls Industries, Inc.
Attn: Administrative Committee
4101 Washington Avenue
Newport News, Virginia 23607
(757) 380-2000


The Administrative Committee may delegate any of its administrative or fiduciary
authority, including the authority to hear claims and appeals, to other Company
officers or employees.
8.    Claims and Appeals Procedures.
Claims Procedure. If an Officer believes that he or she is entitled to benefits
under the Plan and has not received them, the Officer or his authorized
representative (each, a “claimant”) may file a claim for benefits by writing to
the Administrative Committee. The letter must state the reason why the claimant
believes the Officer is entitled to benefits, and the letter must be received no
later than 90 days after the Officer’s termination of employment, or 90 days
after a payment was due, whichever comes first. The Administrative Committee or
its designee will evaluate the claim and make a determination to accept or deny
the claim.
If the claim is denied, in whole or in part, the claimant will receive a written
response within 90 days. This response will include (i) the reason(s) for the
denial, (ii) reference(s) to the specific Plan provisions on which denial is
based, (iii) a description of any additional information necessary to perfect
the claim, and (iv) a description of the Plan’s claims and appeals procedures.
In some cases more than 90 days may be needed to make a decision, in which case
the claimant will be notified prior to the expiration of the 90 days that more
time is needed to review the claim and the date by which the Plan expects to
render



--------------------------------------------------------------------------------



the decision. In no event will the extension be for more than an additional
90 days.
Appeal of Denied Claim. The claimant may appeal a denied claim by filing an
appeal with the Administrative Committee within 60 days after the claim is
denied. The appeal should be sent to the address provided in Section 6 above. As
part of the appeal process the claimant will be given the opportunity to submit
written comments and information and be provided, upon request and free or
charge, with copies of documents and other information relevant to the claim.
The review on appeal will take into account all information submitted on appeal,
whether or not it was provided for in the initial benefit determination. A
decision will be made on the appeal within 60 days, unless additional time is
needed. If more time is needed, the claimant will be notified prior to the
expiration of the 60 days that up to an additional 60 days is needed and the
date by which the Plan expects to render the decision. If the claim is denied,
in whole or in part, on appeal the claimant will receive a written response
which will include (i) the reason(s) for the denial, (ii) references to the
specific Plan provisions on which the denial is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, copies of
all documents and other information relevant to the claim on appeal, and (iv) a
description of the Plan’s claims and appeals procedures.
If the claim is denied on appeal, the Officer has the right to bring an action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended. Any claimant must pursue all claims and appeals procedures described in
the Plan document before seeking any other legal recourse with respect to Plan
benefits. In addition, any lawsuit must be filed within six months from the date
of the denied appeal, or two years from the Officer’s termination date,
whichever occurs first.
9.    Amendment. The Company (acting through the Compensation Committee)
reserves the right at any time to terminate or amend this Plan in any respect
and without the consent of any Officer.
10.    Unfunded Obligations. All benefits due an Officer or the Officer’s
beneficiary under this Plan are unfunded and unsecured and are payable out of
the general funds of the Company. The Company, in its sole and absolute
discretion, may establish a trust associated with the payment of Plan benefits,
provided that the trust does not alter the characterization of the Plan as an
“unfunded plan” for purposes of the Employee Retirement Income Security Act, as
amended. Any such trust shall make distributions in accordance with the terms of
the Plan.
11.    Transferability of Benefits. The right to receive payment of any benefits
under this Plan shall not be transferred, assigned or pledged except by
beneficiary designation or by will or under the laws of descent and
distribution.
12.    Taxes. The Company may withhold from any payment due under this Plan any
taxes required to be withheld under applicable federal, state or local tax laws
or regulations.
13.    Gender. The use of masculine pronouns in this Plan shall be deemed to
include both males and females.
14.    Construction, Governing Laws. The Plan is intended as (i) a pension plan
within the meaning of Section 3(2) of the Employee Retirement Income Security
Act, as amended (“ERISA”), and (ii) an unfunded pension plan maintained by the
Company for a select group of management or highly compensated employees within
the meaning of Department of Labor Regulation 2520.104-23 promulgated under
ERISA, and Sections 201, 301, and 401 of ERISA. Nothing in this Plan creates a
vested right to benefits in any employee or any right to be retained in the
employ of the Company. Except to the extent that federal legislation or
applicable regulation shall govern, the validity and construction of the Plan
and each of its provisions shall be subject to and governed by the laws of the
State of Delaware.



--------------------------------------------------------------------------------



The severance benefits payable under the Plan are intended to comply with, or
alternatively to qualify for an exemption from, the applicable requirements of
Code section 409A, and the Plan shall be interpreted in accordance with such
intent; provided however, that nothing in the Plan shall create any liability of
the Company to any Participant or beneficiary thereof for or with respect to any
tax, penalty or interest that may be assessed against such Participant or
beneficiary under Code section 409A (or otherwise).
15.    Severability. If any provision of the Plan is found, held or deemed to be
void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of the Plan shall continue in full force and
effect.




HUNTINGTON INGALLS INDUSTRIES, INC.




By: ______________________________________        
    William R. Ermatinger
    Vice President and Chief Human Resources
Officer


Date: ____________________________________





--------------------------------------------------------------------------------



Appendix A
The following benefits shall apply to the Chief Executive Officer (“CEO”) of the
Company and elected officers who report directly to the CEO:
Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal one and one half (1.5) times the sum of (A) one year’s base
salary as in effect on the effective date of the Officer’s termination, plus (B)
the Officer’s target annual bonus established under the Company’s annual
incentive plan in which he or she was a participant for the fiscal year in which
the date of termination occurs. No supplemental bonuses or other bonuses will be
combined with the Officer’s annual bonus for purposes of this computation.
Section 4(b). Extension of Medical and Dental Benefits. The Company will
continue to pay its portion of the Officer’s medical and dental benefits for
eighteen months following the Officer’s termination date.
Section 4(d)(i). Financial Planning. If the Officer is eligible for financial
planning reimbursement at the time of termination, the Officer will be
reimbursed for any financial planning fees incurred before his termination date.
In addition, the Officer will be reimbursed for the following financial planning
fees incurred after his termination date: (i) any fees incurred in the year in
which the date of termination occurs, provided that the total financial planning
reimbursement for such year (including fees incurred before and after the date
of termination) shall not exceed $15,000 and (ii) any fees incurred in the year
following the year in which the date of termination occurs, provided that the
total financial planning reimbursement for such year shall not exceed $15,000.


Appendix B
The following benefits shall apply to elected officers who do not report
directly to the CEO and to appointed officers:
Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal the sum of (A) one year’s base salary as in effect on the
effective date of the Officer’s termination, plus (B) the Officer’s target
annual bonus established under the Company’s annual incentive plan in which he
or she was a participant for the fiscal year in which the date of termination
occurs. No supplemental bonuses or other bonuses will be combined with the
Officer’s annual bonus for purposes of this computation.
Section 4(b). Extension of Medical and Dental Benefits. The Company will
continue to pay its portion of the Officer’s medical and dental benefits for one
year following the Officer’s termination date.
Section 4(d)(i). Financial Planning. If the Officer is eligible for financial
planning reimbursement at the time of termination, the Officer will be
reimbursed for any financial planning fees incurred before his termination date.
In addition, the Officer will be reimbursed for the following financial planning
fees incurred after his termination date: (i) any fees incurred in the year in
which the date of termination occurs, provided that the total financial planning
reimbursement for such year (including fees incurred before and after the date
of termination) shall not exceed $5,000 and (ii) any fees incurred in the year
following the year in which the date of termination occurs, provided that the
total financial planning reimbursement for such year shall not exceed $5,000.

